DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  The clause is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  
Where Applicant recites optional claim language, such as optional claim language following the term(s) “wherein …, for …, configured to …, enabling a user to …, relating to …, that indicates …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.   
Claim scope is not limited by claim language directed to content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.
Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01; Alice Corporation Pty. Ltd. v. CLS Bank International, el al, 134 S. Ct. 2347, 573 (2014); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (A mental process rejection under 35 U.S.C. 101, for claiming a process of analyzing data generated by mass spectrographic analysis of a gas by selecting the data to be analyzed and by subjecting the data to a mathematical manipulation.)
Also note, that subject matter amended into the claims on the presumption of understanding of a person of skill in the art rather than particular support in the Specification, may not distinguish Applicant’s own invention over the prior art under 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Public use is exemplified by the cited documents: “ThinkPad T400 and R400 Hardware Maintenance Manual” Sixth Edition, updated on September 2011, (referred to as “T400”), “Working with files and folders - Windows Help” available at http://windows.microsoft.com/en-us/windows/working-with-files-folders#1TC=windows-7, on 06/23/2016 which describes the features of Windows 7 that was available on ThinkPad T400 (referred to as “Files”), and “Creating Symbolic Links” available at https://msdn.microsoft.com/en-us/library/windows/desktop/aa363878(v=vs.85).aspx, on 06/23/2016 which describes the features of Windows 7 that was available on ThinkPad T400 (referred to as “Links”), “A Detailed Guide to Using Remote Desktop” by Bill Morefield, May 01, 2012, “https://windows.appstorm.net/how-to/a-detailed-guide-to-using-remote-desktop/” describing features of Windows 7 that were available on ThinkPad T400 (referred to as “Remote Desktop”). 
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over 
a computer running an MS Windows operating system as described in “ThinkPad T400 and R400 Hardware Maintenance Manual” Sixth Edition, updated on September 2011, (referred to as “T400”), 
“Working with files and folders - Windows Help” available at http://windows.microsoft.com/en-us/windows/working-with-files-folders#1TC=windows-7, on 06/23/2016 which describes the features of Windows 7 that were available on ThinkPad T400 (referred to as “Files”), 
and “Creating Symbolic Links” available at https://msdn.microsoft.com/en-us/library/windows/desktop/aa363878(v=vs.85).aspx, on 06/23/2016 (referred to as “Links”) which describes features of Windows 7 that were available on ThinkPad T400, 
“A Detailed Guide to Using Remote Desktop” by Bill Morefield, May 01, 2012, “https://windows.appstorm.net/how-to/a-detailed-guide-to-using-remote-desktop/” describing features of Windows 7 that were available on ThinkPad T400 (referred to as “Remote Desktop”), 
“How to count how many files are in a folder or directory” describing features in various versions of MS Windows available at “https://www.computerhope.com/issues/ch001326.htm” referred to as (“Counting”),
Windows 7 Copy Progress Window.jpg
in view of  US 20150293877 to Liang (“Liang”).

Regarding Claim 30:  “A non-destructive testing (NDT) device, comprising:
a processor operatively coupled to a camera and to a display, wherein the processor is configured to perform operations including  (Note that the NDT device of the claim is only limited to comprise a processor to execute the method below, the camera and the display of this element seem to indicate a desired connection capability of the processor but are not themselves recited as device components.  Specification, Paragraph 24 further teaches that the inspection device (comprising the processor) can be a laptop.  Prior art teaches an embodiment as a full laptop assembly including an integrated camera in T400, Page 145, and CPU and LCD display assembly in T400, Pages 115-118.)
providing a tree model of an inspection of machinery via the display, wherein the tree model comprises a plurality of nodes and each node of the plurality of nodes corresponds to an inspection point of the inspection;  (Under the broadest reasonable interpretation consistent with the instant specification and ordinary skill in the art, the tree model within the scope of the claim can be embodied by (i) a graphical user interface / menu driven organization of file directories [in a directory tree] having various content (such as images and data) corresponds to a graphical file organization structure such as an MS Windows file management having among other features a navigation pane and an address bar in Windows, (ii) where directories [embodiments of nodes] can contain files such as text, images, and video that can store data content such as media content particular to an inspection.  See Specification, Paragraph 44.  Prior art teaches this functionality in Files, see Navigation pane or Address bar on Pages 2-3.  Note treatment of preferred media content above.)
providing the tree model of the inspection via the display, … providing the inspection data automatically in real-time in the display as the inspection data is associated with the selected node.“ (First note that MS Windows is designed to read directory structures and access files of other networked computers:  “If you drag the item to a folder that's in a different location (such as a network location) or to removable media like a CD, then the item is copied,” exemplifying how files become associated with a particular folder / tree node.  Files, Page 5.  And as files are saved / provided to the target directory they become visible in the target directory in real time.  And second, note that the file browsers in Windows all had native capability of viewing directory structures on networks or on the computer (that could be variously invoked by the directory address as http:// or ftp:/// or file:///). )
providing the tree model of the inspection on a computing device communicatively coupled to the NDT device;  (Note that the NDT device of the claim is not limited to comprising the computing device, thus at best the claimed device is limited to a capability of transmitting the file structure to another computer, remote server, or a web page server.  First note that MS Windows is designed to read directory structures and access files of other networked computers:  “If you drag the item to a folder that's in a different location (such as a network location) or to removable media like a CD, then the item is copied.”  Files, Page 5.  This indicates that the other networked computing device can view the directory structure and files on the claimed processor as well, the contents of which would automatically update.   And second, note that the web browsers in Windows all had native capability of viewing directory structures on networks or on the computer (that could be variously invoked by the directory address as http:// or ftp:/// or file:///).  Also note that this feature can be embodied as “the CBU runs a web server or an image or video streaming server and one or more devices in the same WLAN can connect to the server on the CBU using its IP address or URL via a dynamic DNS (DDNS) service to view or capture the signals or images from the ISA.”  Liang, Paragraph 23 and statement of motivation below.)
receiving a user input selecting a node in the tree model; … associating the inspection data with the selected node; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this action can be accomplished when a user selects a directory / folder (in the directory tree) for operation and where all the operation files are to be saved (i.e. associated with the selected location in the directory).  See Specification, Paragraph 44.  Prior art teaches this functionality:  “A folder is a container you can use to store files in. … You can create any number of subfolders, and each can hold any number of files and additional subfolders.” Files Page 1. )
acquiring inspection data of the machinery at the inspection point corresponding to the selected node;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, acquiring inspection data by a processor can be embodied by acquiring image data with the connected camera or other peripherals.  See Specificaiton, Paragraphs 44 and 55.  Prior art indicates such capability in integrated laptop camera in T400, Page 145.  Prior art further indicates that the file system can “organize and arrange your digital pictures, whether you get them from your camera, scanner, or in e-mail from other people.”  Files, Page 2.  Cumulatively see a capability to use USB cameras such as borescope cameras in non-destructive inspection in Liang, Paragraph 3 and statement of motivation below.)
Where necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of T400 with features of Microsoft Windows 7, because the T400 was designed and sold to run Microsoft Windows 7.  	
Cumulatively, a computer running an MS Windows operating system as exemplified in T400, while capable of the claimed functionality, is not necessarily known as an NDT device such as may be exampled by “a video borescope” as exemplified in Specification Paragraphs 3 and 24.  However, according to the Specification the computer becomes an NDT device when combined with a camera or another inspecting peripheral, thus T400 is within that scope.
And, Liang teaches that a computer can be used with a variety of inspecting peripherals:  “Portable cameras that connect to a computer's USB ports are widely available for many applications, including USB microscope, USB dental camera, USB endoscope, etc. … microscopes and borescopes, etc.”   Liang, Paragraph 3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a computer running an MS Windows operating system to connect to another computer or to an inspecting peripheral as taught in Liang, in order extend common computer graphical interface functionality to a variety of input devices and display devices.  Liang, Paragraph 3 and Specification, Paragraph 24.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e. to managing files of an inspection process as opposed to files having other content) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 31:  “The NDT device of claim 30, wherein the inspection data includes one of an image, a flagged image, a video, a flagged video, or a combination thereof.”  (“When opened, a file can look very much like a text document or a picture that you might find on someone's desk or in a filing cabinet. On your computer, files are represented with icons; this makes it easy to recognize a type of file [i.e. flagged file] by looking at its icon.”  Files, Page 1.  Also see Links as embodiment of flagged files on Page 1.)
Regarding Claim 32:  “The NDT device of claim 30, wherein the inspection data is associated with inspection of at least one of a power generation system, an oil and gas production system, an aircraft, an automobile, a ship, an industrial manufacturing facility, and a chemical processing facility.”  (Note that this claim is directed to the intended content to be imaged but does not modify the claimed NDT device structure in any particular way.  See treatment of media content in the Claim Construction section above.  As noted in Specification, Paragraph 24 the NDT device can still be a laptop with a camera as exemplified in T400, Pages 145 and 115-118.)
Regarding Claim 33:  “The NDT device of claim 30, wherein providing the inspection data includes providing at least one of an indication of inspection progress, an estimated completion time for the inspection, an inspection recording control, or an inspection playback control.”   (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the inspection process is performed by a user populating the selected directory by related data from sensors or other locations.  Windows 7 tracks progress and an estimated completion when populating a directory with files from another location.  See Windows 7 Copy Progress Window.jpg:  
    PNG
    media_image1.png
    294
    457
    media_image1.png
    Greyscale

Regarding Claim 34:  “The NDT device of claim 30, wherein the processor is further configured to perform operations including comparing a rate of inspection progress of a current inspection to a predetermined rate of inspection progress; and providing an inspection progress notification.”  (Note the comparison of the instantaneous rate and the average rate in Windows 7 Copy Progress Window.jpg above.)
Regarding Claim 35:  “The NDT device of claim 30, wherein the processor is configured to provide the inspection data as a current path of traversed inspection points in the tree model.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the current path is representative of a directory / file folder in which the inspection data of a particular node is stored.  Prior art teaches such embodiments, such as viewing files as selected folder or file directory Files, Page 2, as well as “In libraries, you can go a step further by arranging your files in different ways. For example, say you want to arrange the files in your Music library by genre (such as Jazz and Classical):” which indicates that a library document can also contain all the media files, text files, and descriptions related to a particular content, such as a music genre or the flagged content.  See Files, Pages 2 and 4.  See treatment of media content in the Claim Construction section.)
Regarding Claim 36:  “The NDT device of claim 30, wherein the plurality of nodes in the tree model can be navigated by a user via one or more navigation techniques including depth-first navigation, breadth-first navigation, or go-to-node navigation.”  (“When you open a folder or library, you see it in a window. The various parts of this window are designed to help you navigate around Windows or work with files, folders, and libraries more easily.”  The interface provides panes for, viewing folder contents (depth first), for expanded directory views (breadth-first), and for inputting the exact directory (go-to).  See, Files, Page 4.)
Regarding Claim 37:  “The NDT device of claim 30, wherein the inspection data is acquired based on inspection instructions associated with one or more of a measurement task, a device configuration task, a display configuration task, a reference assessment task, an inspection approval task, and an inspection criteria task.”  (Note that this claim is rejected for reasons stated for Claim 11, because the claim lists the content that can be placed into a text file in a directory for sharing with the user (user instructions) but does not limit the system or the structure in which the file is placed.  Importantly, the claim does not indicate any limiting automation in generating or using the file, i.e. the content is to be selected, placed, and read by a user, which is exactly the functionality described in Windows 7.  See treatment of media content Claim Construction section above.)
Regarding Claim 38:  “The NDT device of claim 30, wherein the processor is further configured to apply one or more of a brightness level modification, an invert modification, an inverse+ modification, a contrast modification, a darkness boost modification, and a zoom modification to the inspection data.”  (“When you open a folder or library, you can change how the files look in the window. For example, you might prefer larger (or smaller) icons [image transforms] or a view that lets you see different kinds of information about each file,” including a plurality of image preview sizes.   Files, Page 3 and treatment in Claim 11.)
Regarding Claim 39:  “The NDT device of claim 30, wherein each node of the tree model includes computer-readable, executable instructions causing the NDT device to configure itself for inspection.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the inspection is data acquisition performed by a user and not limited to execution of a computer program, thus in this context the computer readable instructions to configure the claimed device (which is embodied in a graphical file management and file interface system) can be embodied in applying graphical user interface and/or display settings for files in a particular directory.  Prior art “When you open a folder or library, you can change how the files look in the window. For example, you might prefer larger (or smaller) icons [image transforms] or a view that lets you see different kinds of information about each file,” including a plurality of image preview sizes.   Files, Page 3 and treatment in Claim 11.  Note that Windows 7 provides many other configurable and default setting for organization and appearance of files in the graphical user interface.)
Claim 21 is rejected for reasons stated for Claim 30, because the apparatus elements of Claim 30 implement the method steps of Claim 21.
Claim 22 is rejected for reasons stated for Claim 31 in view of Claim 21.
Regarding Claim 23:  “The method of claim 21, wherein the inspection data is associated with a defect including one or more of a crack, a bum, a dent, a missing material, a blemish, a scratch, and a quality control defect.”  (Note that this claim is rejected for reasons stated for Claim 21, because this claim lists preferred textual content of labels that can be used by the method of Claim 21.  Note that since prior art allows for tags of any textual content, it provides the functionality to apply the textual content preferred by the Applicant.  See treatment of media content in the Claim Construction section.)
Claim 24 is rejected for reasons stated for Claim 37 in view of Claim 21.
Claim 25 is rejected for reasons stated for Claim 38 in view of Claim 21.
Claim 26 is rejected for reasons stated for Claim 39 in view of Claim 21.
Claim 27 is rejected for reasons stated for Claim 34 in view of Claim 21.
Claim 28 is rejected for reasons stated for Claim 35 in view of Claim 21.
Claim 29 is rejected for reasons stated for Claim 36 in view of Claim 21.
Claim 40, “A computer program product comprising a non-transitory machine-readble medium storing instructions, that when executed by at least one programmable processor causes the at least one programmable processor to perform operations” is rejected for reasons stated for Claim 21 because Claim 21 and the cited prior art are directed to a computer program for file management, such as in Windows 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130033519 Sato cited in an IDS teaches embodiments of claimed user interface in the context of an endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483